                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   PINE BLUFF DIVISION

ANTWAN DAWON MATTHEWS                                                                PLAINTIFF

v.                              Case No. 5:18--cv-223-KGB-JTR

SUSAN POTTS, Jail Administrator,
Drew County Detention Facility; and
MARK GOBER, Sheriff,
Drew County Detention Facility                                                   DEFENDANTS

                                             ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 18). No objections have been filed, and the time to file

objections has passed.      After careful review, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Id.). Accordingly, the Court dismisses without prejudice plaintiff Antwan Dawon

Matthews’ complaint (Dkt. No. 2). The Court certifies that an in forma pauperis appeal would not

be taken in good faith.

       It is so ordered this 23rd day of June, 2021.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
